      Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

THE PARKER VENTURE, LLC,                       )
                                               )
                      Plaintiff,               )
                                               )
v.                                             ) Civ. Act. No.: 3:21-cv-41-ECM
                                               )               (wo)
CHANCEY DESIGN PARTNERSHIP,                    )
INC., et al.,                                  )
                                               )
                      Defendants.              )

                      MEMORANDUM OPINION AND ORDER

                                       I.      INTRODUCTON

       This cause is before the Court on a Motion to Dismiss (doc. 7), filed by Defendant

Stanley D. Lindsey & Associates, Ltd (“SDL”).

       The Plaintiff, Parker Venture, LLC (“Parker Venture”), filed a complaint against

SDL and Chancy Design Partnership, Inc. in state court. The case was removed to federal

district court on the basis of diversity subject matter jurisdiction pursuant to 28 U.S.C. §

1332(a). No motion to remand was filed. It appearing that the members of the Plaintiff

LLC and the Defendants are completely diverse, (doc. 1 at 3-4), and that more than $75,000

is in controversy, the Court finds that there is subject matter jurisdiction in this case.

       The complaint brings claims against Defendant Chancey Design Partnership, Inc.,

which were answered on January, 29, 2021. (Doc. 12). The complaint also asserts a

negligence claim against SDL (count IV), which SDL has moved to dismiss.

       For the reasons to be discussed, the Motion to Dismiss is due to be GRANTED.
      Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 2 of 9




                                    II.     LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the

legal standard set forth in Rule 8: “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U. S. 544, 570 (2007)).

       “Determining whether a complaint states a plausible claim for relief [is] ... a context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 663 (alteration in original) (citation omitted). The plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U. S. at 678. Conclusory allegations that are merely “conceivable” and fail to

rise “above the speculative level” are insufficient to meet the plausibility standard.

Twombly, 550 U. S. at 555, 570. This pleading standard “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Id. at 678. Indeed, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id.

                                            III.    FACTS

       The allegations of the complaint relevant to the sole claim asserted against SDL are

as follows:




                                              2
       Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 3 of 9




        CA Student Living Auburn, LLC, entered into an Architectural Services Agreement

with Chancey for the construction of an apartment building on the campus of Auburn

University on February 24, 2015. (Doc. 1-1 at 22).

        Chancey subsequently entered into a written contract with SDL pursuant to which

SDL agreed to provide structural engineering services for the design of the apartment

building. (Id. ¶13). The complaint alleges that the agreement between SDL and Chancey

incorporated by reference the Architectural Services Agreement, and that SDL agreed to

assume toward Chancey all obligations and responsibilities that Chancey assumed under

the Architectural Services Agreement. (Id. ¶14).

        Although the date is not alleged in the complaint, SDL’s structural drawings are

attached to SDL’s reply brief and show that they were drafted in March of 2015.1

        On April 3, 2015, CA Student Living Auburn Property Owners, LLC took

assignment of the Architectural Services Agreement from CA Student Living Auburn,

LLC. (Id. ¶11).

        On June 29, 2015, CA Student Living Auburn Property Owner, LLC entered into a

Construction Agreement with Rabren General Contractors (“Rabren”) for the construction

of the building. (Id. ¶17).




1
  A motion to dismiss is usually decided based on the complaint itself, but an exception may apply when a
plaintiff refers to a document in its complaint and the defendant attaches the document to its motion to
dismiss. See Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th Cir. 2007). SDL’s brief
gives the date of April 20, 2015 as the date that the drawings were finalized, without citation to a particular
page. The Court finds the date of March 10, 2015, on the document pages. (Doc. 8-1). In any event, both
the March and April dates are before the assignment date of August 28, 2015.
                                                      3
      Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 4 of 9




       On August 28, 2015, CA Student Living Auburn Property Owner, LLC assigned the

Architectural Services Agreement and the Construction Agreement to the Plaintiff, Parker

Venture. (Id. ¶¶12, 17).

       Construction of the building began on December 9, 2015, and was scheduled to be

substantially completed on July 14, 2017. On December 21, 2016, Rabren notified the

architects that the upper-story walls of the building being constructed were experiencing

story drift, resulting in out-of-plumb wall conditions. (Id. ¶21). The complaint alleges that

to stabilize the building, SDL proposed converting the walls located between the dwelling

units to lateral sheer wall elements. (Id. ¶27). The construction company began

implementing SDL’s modification in February of 2017. (Id. ¶28). Parker Venture retained

Pierce Engineers, Inc. and Thornton Tomasetti to assess the building. Thornton Tomesetti

issued a report which concluded that the structural design of the building was deficient.

(Id. ¶34). The parties entered into an agreement to toll for two years all statute of

limitations and other time limitations related to claims arising under the Architectural

Services Agreement and the agreement between Chancey and SDL relating to the structural

failure. (Id. ¶46).

                                        IV.       DISCUSSION

       To establish negligence under Alabama law, a plaintiff must prove: (1) a duty to a

foreseeable plaintiff, (2) a breach of that duty, (3) proximate causation, and (4) damage or

injury. Brushwitz v. Ezell, 757 So. 2d 423, 432 (Ala. 2000)(citing Martin v. Arnold, 643

So. 2d 564, 567 (Ala. 1994)).



                                              4
      Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 5 of 9




       SDL has moved to dismiss the negligence claim brought against it on the ground

that SDL owed no duty to Parker Venture. SDL contends that because it is undisputed that

Parker Venture did not own the construction project at the time SDL provided services,

there is no duty. Parker Venture’s position is that SDL owed a duty to it because SDL

acted affirmatively and because Parker Venture relied on SDL’s work, which was

identified in the Architectural Services Agreement. Parker Venture argues that it was

foreseeable that an owner of the building would rely on the design professional’s work.

       “The existence of a legal duty is a question of law for the court; ‘where there is no

duty, there can be no negligence.’” Albert v. Hsu, 602 So. 2d 895, 897 (Ala. 1992)

(citations omitted). The general rule in Alabama law is that when “the charge of negligence

is based upon breach of duty arising out a contractual relationship, no cause of action arises

in favor of one not in privity to the contract.” Aliant Bank, a Div. of USAmeribank v. Four

Star Investments, Inc., 244 So. 3d 896, 917 (Ala. 2017)(citations omitted). An exception

to that general rule applies, however, “when the defendant negligently performed its

contract with knowledge that others were relying on its proper performance.” Id.

Therefore, under Alabama law, “architects and similar design professionals may be liable

in tort to persons with whom they are not in privity, when it is foreseeable that such persons

would detrimentally rely on the professional's representations or performance.” Cincinnati

Ins. Companies v. Barber Insulation, Inc., 946 So. 2d 441, 447–48 (Ala. 2006).

       In this context, Alabama courts analyze six factors to determine whether to impose

a duty: (1) the extent to which the transaction was intended to affect the other person, (2)

the foreseeability of harm to him, (3) the degree of certainty that he suffered injury, (4) the

                                              5
       Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 6 of 9




closeness of the connection between the defendant’s conduct and the injury, (5) the moral

blame, and (6) the policy of preventing future harm. Berkel & Co. Contractors, Inc. v.

Providence Hosp., 454 So. 2d 496, 502 (Ala. 1984).2

        The Berkel factors have been applied in a federal diversity case to find a duty where

a contractor knew that the third party was relying on its proper performance. See e.g., Tull

Bros. v. Peerless Prod., Inc., 953 F. Supp. 2d 1245, 1256 (S.D. Ala. 2013). In this case,

however, SDL performed its allegedly deficient design services before Parker Venture was

assigned an interest in the property, implicating several Berkel factors.

        The Alabama Supreme Court has applied the Berkel test in a case which this Court

is persuaded guides its analysis in this case. See RaCON, Inc. v. Tuscaloosa Cty., 953 So.

2d 321, 335–36 (Ala. 2006); see also Riley v. Kennedy, 128 S. Ct. 1970, 1985 (2008)(“A

State's highest court is unquestionably the ultimate expositor of state law. ... [T]he

prerogative of the Alabama Supreme Court to say what Alabama law is merits respect in

federal forums.”)(internal quotations and citations omitted).

        In RaCON, the court examined whether a project design contractor, TTL, owed a

duty to a builder, RaCON. 953 So. 2d at 335. The defendant County had hired an engineer

for a road building project, and the engineer hired TTL, Inc. to consult on soil conditions

on the roadway. Id. at 323. RaCON had the winning construction bid on the project.

RaCON ultimately brought a negligence claim against TTL on the theory that TTL



2
 Although Parker Venture argues that SDL had a duty to it under two different theories--SDL’s affirmative
actions and Parker Venture’s reasonable reliance—Parker Venture cites to Berkel in support of both
theories. (Doc. 23 at 14). Therefore, the Court finds both theories to be addressed by the application of the
Berkel factors.
                                                     6
      Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 7 of 9




provided negligent plans, tests, and designs. Id. at 328. The court began its analysis of the

negligence claim by first considering the extent to which the entire transaction, including

the bid process and the contract documents, was intended to affect the builder. Id. at 335.

The court explained that when the project was designed, the project had not been released

for bid and the defendant “had no reason to anticipate that RaCON would perform the

contract.” Id. The court reasoned that “none of the applicable Berkel factors indicate that,

in the bidding phase of the project, TTL owed a duty to RaCON,” because the providing

of opinions for project design was “wholly neutral to all bidders,” including RaCON. Id.

at 335. The court further explained that “harm to RaCON was not foreseeable; certainty

of injury to RaCON did not exist; and there was no connection between TTL's conduct and

any damage to RaCON arising from TTL's recommendations to BKI on behalf of the

County.” Id.

       In addition to RaCON, which directly applies the Berkel factors, SDL points to

decisions of the Alabama Supreme Court in which it has examined the question of

foreseeability when a construction project is purchased by a buyer after the initial contract

was formed. For example, in Howe v. Bishop, 446 So. 2d 11, 13 (Ala. 1984), the court

explained that that it was not reasonably foreseeable to the defendants that anyone other

than the party that contracted to build the apartments at issue would own them, and,

therefore, not foreseeable that the subsequently purchasing plaintiffs would be injured.

       Similarly, in Keck v. Dryvit Sys., Inc., 830 So. 2d 1, 10 (Ala. 2002), the court

explained that as subsequent purchasers of a house, the plaintiffs had no relationship with,

and no other contact with, the builder of the house or any of the contractor defendants who

                                             7
       Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 8 of 9




installed an exterior insulation and finishing system (EIFS). The court held that because

the plaintiffs “were not the intended purchasers of the house when the EIFS was applied

during the construction of the house, and because the Dryvit defendants could not have

anticipated when or if the [plaintiffs] would purchase the house, the Dryvit defendants

owed the [plaintiffs] no duty . . . .” Id. “[T]he conclusion in Keck was based primarily on

the fact that the defendants in that case were not participating in the construction of a house

intended to be occupied by the particular plaintiffs and could not have anticipated that

those plaintiffs would purchase the house.” Barrett v. Roman, 181 So. 3d 364, 373 (Ala.

Civ. App. 2015)(emphasis in original).

        This Court is persuaded that these precedents inform the application of the Berkel

factors in this case, because Alabama courts have long recognized that duty in a negligence

action is “a duty to a foreseeable plaintiff.” See, e.g., Martin, 643 So.2d at 567.3 Applying

these precedents, therefore, this Court concludes that to find a plausible allegation of

negligence under Alabama law in this case, there must be facts alleged to support that SDL

had reason to anticipate that Parker Venture would purchase the project and that it was

foreseeable that Parker Venture would rely on SDL’s performance.

        The allegations of the complaint are that SDL’s design services were provided

before Parker Venture took an assignment of any interest in the property. There are no



3
  Although Keck did not expressly apply the Berkel factors, it did apply Ex parte Grand Manor, Inc., 778
So. 2d 173, 178 (Ala. 2000), in its discussion of the negligence claims. 830 So. 2d at 10. Ex parte Grand
Manor, in turn, cited to Berkel as well as the proposition that “[w]here one party to a contract assumes a
duty to another party to that contract, and it is foreseeable that injury to a third party—not a party to the
contract—may occur upon a breach of that duty, the promisor owes that duty to all those within the
foreseeable area of risk.” 778 So. 2d at 178 (quotation omitted).
                                                     8
        Case 3:21-cv-00041-ECM-JTA Document 27 Filed 03/10/21 Page 9 of 9




facts alleged which would tend to show that at the time SDL performed its allegedly

deficient design work, SDL had reason to anticipate that Parker Venture would purchase

the project from CA Student Living Auburn Property Owner, LLC.4 Further, because

Parker Venture was not the owner of the project at the time the design services were

provided, it was not foreseeable to SDL at the time it provided its services that Parker

Venture would rely on SDL’s design work. Therefore, although this case is pending on a

motion to dismiss, because the question before the Court is one of law, accepting the

alleged facts and applying all of the relevant Berkel factors,5 the Court concludes that SDL

owed no duty to Parker Venture, and that SDL is due to be dismissed as a Defendant in this

case.

                                          V. CONCLUSION

        For the reasons discussed it is hereby ORDERED that the Motion to Dismiss (doc.

7) is GRANTED and Stanley D. Lindsey & Associates, Ltd. is DISMISSED as a defendant

in this case.



        Done this 10th day of March, 2021.



                                               /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE


4
  Parker Venture relies on a theory that the duty was owed to the building’s owner, whomever that was
(Doc. 239-10), and has not sought leave to amend.
5
  The Alabama Supreme Court has held that in a case, such as this one, where the alleged negligence arises
from a business relationship and there is a lack of personal injury, the factor of moral blame is not relevant.
See Aliant Bank, 244 So. 3d at 918.
                                                      9
